 AMERICAN SCHOOL SUPPLY COMPANY473All our employees are free to become or remain,or to refrain from becoming orremaining,members of the above-named or any other labor organization.NEW STAR MARKETS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in the ArmedForces oftheUnitedStates of his right to full reinstatement upon application inaccordance with the SelectiveService Act and the Universal Military Training andServiceAct of1948, after dischargefrom the ArmedForces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.If employees have any question concerning this notice or compliance with its provi-sions, they may communicatedirectly withthe Board'sRegional Office,849 SouthBroadway,Los Angeles,California,TelephoneNo. 688-5204.American Sanitary Products Co.,' d/b/a American School SupplyCompanyandInternational Brotherhood of Teamsters,Chauf-feurs, Warehousemen and Helpers of America,Local Union No.905. "Case No. 27-CA-1790.March 8, 1966DECISION AND ORDEROn November 26, 1965, Trial Examiner E. Don Wilson issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent and the General Counsel filedcross-exceptions to the Trial Examiner's Decision and supportingbriefs and the Respondent filed an answering brief to the GeneralCounsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and the briefs, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following modifica-tions and additions.We find, in agreement with the Trial Examiner, that the Respondentviolated Section 8 (a) (1), (3), and (5) of the Act by engaging in the2 The name of the Respondent appears as amended at the hearing.157 NLRB No. 37. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct described more fully in the Trial Examiner's Decision.TheGeneral Counsel excepts to the failure of the Trial Examiner to findthat the Respondent further violated Section 8(a) (5) of the Act byaffording employees an opportunity to be paid weekly rather thanevery other week, by establishing an employee suggestion award pro-gram, and by granting employees an additional holiday, all withoutconsulting with the Union.We find merit in these exceptions.As described more fully in the Trial Examiner's Decision, onMarch 12, 1965, the Union, which was the designated representativeof the Respondent's employees in an appropriate unit, demandedrecognition.The Respondent, by letter on March 15, informed theUnion that it would not meet with it. On March 16, the Respondent'spresident,Kamm, announced to employeesthat they had the optionto change their payday from every other Monday to every Friday.Most employees took advantage of the option.The Respondent, onMarch 18, announced that it was adopting an employeesuggestionprogram underwhich employees would be paid for suggestions and,on March 24, it announcedthat retroactive to the first of the year eachemployee would have his birthday as a paid holiday. These changesin terms and conditions of employment had not been announced, orpromised, to employees prior to the advent of the Union. They wereinstituted by the Respondent without prior notice to or consultationwith the Union. In view of the foregoing and the record as a whole,we find that the Respondent also violated Section 8 (a) (5) by insti-tuting these changes in working conditions without prior notice toor consultation with the collective-bargaining representative of itsemployees.2CONCLUSIONS OF LAWUpon the basis of the foregoing and the entire record in the case,we hereby substitute the following conclusions of law numbered 6and 7 for the Trial Examiner's conclusions of law numbered 6 and 7:6.By changing terms and conditions of employment of its employeeswithout consulting with the Union and by refusing to bargain withthe Union as the exclusive bargaining representative of its employeesin the above-described appropriate bargaining unit, the Respondenthas engaged in unfair labor practices within the meaning of Section8(a) (5) and (1) of the Act.2 Crown Tar and ChemicalWorks,Inc.,154 NLRB 562 ;AutomotiveSupply Co.,Inc.,119 NLRB1074,1094;cf.T. L. Lay Packing Company,152 NLRB 342In view of our findings that the Respondent violated Section 8(a) (1) of the Act innumerous respects,we find it unnecessary,since it would not affect the remedy in thiscase, to decide whether the Respondent also violated Section 8(a) (1) by instituting anemployee suggestion program and an additional holiday because of the advent of the Union. AMERICAN SCHOOL SUPPLY COMPANY4757.By telling employees to withdraw from the Union, changingemployees' pay periods, interrogations, threats, and promises, theRespondent interfered with, restrained, and coerced employees andcommitted unfair labor practices within the meaning of Section8(a) (1) of the Act.[The Board adopted the Trial Examiner's Recommended Order,with the following modifications:[1.Substitute the following for paragraphs 1(a) and (c) :["(a) Interrogating, changing any term or condition of employ-ment, threatening, or making promises to its employees to,discouragetheir membership in, sympathies for, or other concerted activities onbehalf of International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local Union No. 905, or any otherunion."[" (c) Changing terms and conditions of employment of its employ-ees without consulting with the above-named Union, or refusing to bar-gain collectively with the above-named Union as the exclusive bar-gaining representative of its employees in the following appropriateunit :All employees employed at the Respondent's Denver, Colorado,warehouse; excluding office clerical employees, salesmen, guards, pro-fessional employees, and supervisors as defined in the National LaborRelations Act, as amended, and all other employees represented byother labor organizations."[2.Substitute the following for paragraph 2 (b) :[" (b)Upon request, recognize and bargain collectively with theabove-named Union, as the exclusive representative of the employeesin the above-described appropriate unit, and embody in a signed agree-ment any understanding reached."[3.Substitute the following paragraphs for the third, fourth, andfifth paragraphs of the notice :WE WILL NOT change terms and conditions of employment of ouremployees without consulting with the above-named Union, orrefuse to bargain collectively with the above-named Union as theexclusive bargaining representative of our employees in the fol-lowing appropriate unit : All employees employed at our Denver,Colorado, warehouse; excluding office clerical employees, sales-men, guards, professional employees, and supervisors as definedin the National Labor Relations Act, as amended, and all otheremployees represented by other labor organizations.WE WILL NOT in any other manner interfere with, our employeesin exercising their rights to join or assist, or to refrain from join- 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDing or assistingany union, except to the extent that such right maybe affected by an agreement requiring membership in a labor orga-nizationas authorized by Section 8 (a) (3) of the Act, as amended.[4.Add the following to the last paragraph of the notice:["and embody in a signed agreement any understanding reached."]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on March 26, 1965,1 and amended March 30, by InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpersof America,Local Union No. 905, herein called the Union, the General Counsel of the NationalLabor Relations Board, herein called the Board, issued a complaint dated May 7,alleging that American Sanitary Products Co., d/b/a American School Supply Com-pany,2 herein called Respondent, had violated Section 8(a)(1), (3), and (5) of theNational Labor Relations Act, herein called the Act.Pursuant to due notice a hearing in the matter was held before Trial ExaminerE. Don Wilson, at Denver, Colorado, on June 8 and 9. The parties fully participated.General Counsel's and Respondent's briefs have been received and considered.Upon the entire record in the case, and from my observationof the witnesses, Imake the following-FINDINGS OF FACTI.RESPONDENT'S BUSINESSAt all material times, Respondent has been a Colorado corporation. It has main-tained its principal office and place of business in Denver, Colorado, and has therebeen engaged in the wholesale distribution and sale of school and janitorial suppliesin Colorado and other States of the United States. Its warehouse in Denver isinvolved in this proceeding.In conducting its business, Respondent annually purchases, and causes to beshipped, directly from outside Colorado and into Colorado, goods and materialsvalued in excess of $50,000. It is an employer engaged in commerce within themeaning ofSection 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATIONThe Union is and at all material times has been a labor organization within themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The issuesDid Respondent illegally interrogate its employees and threatenthemwith dis-continuance of bonuses; threaten them with reduction in work force; unilaterallychange employees' payday; promise improved working conditions; unilaterally affordbenefits for employees'suggestions;unilaterallygrantemployees their birthdays aspaid holidays; promise benefits for rejection of the Union; condition bargaining withthe employees as distinct from the Union upon the employees' rejection before theBoard, not in an election, of the Union's authority to represent them; discharge Ern-est Tafoya about April 21; discharge Francisco Salazar about March 13; and sinceon or about March 15, has Respondent unlawfully refused to bargain with the Union?B. The Union's majority and request and Respondent's refusal to bargainEmployee Ernest Tafoya contacted Fred T. Jones, organizer for the Joint Councilof Teamsters, with which the Union is affiliated, about March 9.On March 11, 8of the 14 employees in the unit to be found appropriate attended a union meeting.They were told that the cards they then signed "were for the purpose of authorizingthe Union to represent them and if we had themsigned ina majority we would callon the Employer [Respondent and] offer the cards as evidenceof our majorityIiHereinafterall dates refer to the year1965 unless otherwise stated.2 As amended at the hearing. AMERICAN SCHOOL SUPPLY COMPANY477status."These findings are based on the credited testimony of Fred T. Jones, whofurther credibly testified that he told the eight signers that if the employees wouldsigncards in a substantial majority the Union would demand recognition.On thenext day two more employees in the unit signed cards authorizing the Union torepresent them.The cards signed by all these employees unequivocally authorizedthe Union to represent the signers as collective-bargaining agent.The signers werenot told there would be an election, but were told recognition would be demandedon the basis of a majority as evidenced by the cards.On March 12, the Union forwarded to Respondent copies of the authorizationcards signed by 10 of the 14 employees in the appropriate unit and demanded recog-nition asfollows:Gentlemen: This is to advise your Company that the undersigned LaborUnion has been authorized by a majority of "All employees employed at 2301Blake Street, Denver, Colorado; excluding office clerical employees,salesmen,guards, professional employees and supervisors as defined in the Act and allother employees presently being represented by other Labor Organizations",to represent them on all matters pertaining to their wages, hours of work andother terms and conditions of employment.This is also to advise your Company that we are in a position to prove thatwe represent the above described unit of employees.Further, as the bargaining agent for said employees, we request that yourCompany meet with us for the purpose of negotiating the terms of a laboragreement covering their wages, hours of work and other terms and condi-tions of employment.Therefore, we request that the meeting be held at 10:00 A.M., on March 16,1965, in our office, located at 3245 Eliot Street, Denver, Colorado.Sincerely yours,On the afternoon of March 12, the union representatives called at Respondent'soffices and to no avail asked to see representatives of Respondent.They left a copyof the March 12 request for recognition with the receptionist asking her to deliverit to Respondent's president, Malcolm Kamm and Respondent's secretary-treasurer,Leo Burwick.On March 15, Respondent refused to bargain with Unionas setforth in the fol-lowing letter:Dear Sir: This letter is in response to yours dated March 12, 1965. Pleasebe advised that in regards to your request "that we meet with you to discuss theterms of a Labor Agreement" we feel that we have nothing in common to dis-cuss.We further feel that you have mis-represented your case to the peopleemployed by our firm. Also, please be advised, we will take steps to prove this.Therefore, Please [sic] be further advised that we will not meet with you asper your request.Respectfully yours,C. The appropriate unitThe answer admits and I find that: All the employees employed by the Respond-ent at its warehouse located in Denver, Colorado, excluding office clerical employ-ees, salesmen, guards, professional employees, and supervisors as defined in the Act,and all other employees represented by other labor organizations constitute a unitappropriate for the purpose of collective bargaining within the meaning of Section9(b) of the Act.D. Interference, restraint, and coercionOn March 15, the same day Kamm signed his letter refusing to bargain, Kammcalled employee Ben Johnson, into his office.Oscar Luedemann, Respondent'scredit manager and paymaster was present.3Kamm told Johnson he had been calledinto the office because he had signed a union card. Johnson admitted that he hadbut added the card meant nothing "if it comes to an election, I can still vote eitherway."Kamm told Johnson the employees couldn't win with Local 905 and hewouldn't argue with them if it had been any other local.Kamm told Johnson he hadmade $6,100 the previous year and he doubted Johnson could make as much with aunion.Johnson pointed out that the $6,100 included a $600 bonus check.Kammreplied that there would be no more bonus checks if the Union appeared in the shop.8My findings as to what transpired at this meeting are based upon the credited testi-mony of Johnson whose demeanor impressed me favorably. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDKamm asked Johnson what gripes he had. Johnson narrated them. Kamm repliedthat he was going to hire a public relations man and see that the employees weretaken care of.He assured Johnson that relations would improve. Johnson toldKamm he signed the card but it meant nothing if it came to an election.Kamm toldJohnson that if the Union came in there would be no more overtime.Kamm admit-tedly told Johnson that Respondent would not be obligated to keep people on indull seasons, as it had in the past, should the Union come in.Also, on March 15, employee Nicholas Medrano 4 was twice called into Kamm'soffice.In the first conversation a Mr. Harvey 5 was present.Kamm told Medranothat Local 905 was not "the right union."Kamm said Medrano could not win witha laundry union, implying Respondent could not do business with such a union.Kamm stated his lawyers had informed him that the Union could not representMedrano.He told Medrano he would fight the Union and take it to court.Heasserted he would file unfair labor practice charges against the Union. In the pres-ence of Kamm, Harvey asked Medrano, who "was sort of scared," what he hoped togain by joining the Union.Medrano recited some complaints.About an hourlater,Medrano was again called into Kamm's office.After he was there a short timeMr. Luedemann joined them.Luedemann reviewed with Medrano previous earn-ings.After some discussion Medrano pointed out that he had been paid only $60per week for the previous 2 weeks and inquired if Respondent believed he could liveon that.Kamm said that things would be better and a public relations man wouldbe hired and "things will change around here."Medrano was told Respondent wouldtry to do better.Luedemann, in his testimony admitted that Kamm told Medranoovertime "would probably be eliminated if they joined the union ..."On the next day, the day after he refused to bargain, Kamm called employeeGeorge E Gibson into his office.After Gibson arrived, Sales Manager Cy Marksjoined Gibson and Kamm.Gibson credibly testified that Kamm asked him whyhe wanted to join the Union, adding that he could.When Gibson replied he wasnot making enough money to care for his family, Kamm said Respondent could getby with two rather than three men in the wintertime and implied that if Gibson wereletgo in the winter Respondent was not required to rehire him in the summer.Marks testified that Kamm asked Gibson if he thought he'd gain any of the advan-tages he was talking about, through union membership.Further, testifiedMarks,Kamm inquired of Gibson what guarantees the Union offered with respect to fullemployment.The meeting with Gibson and the meeting with Schmidt, to be herein-after discussed, each lasted about 30 to 45 minutes.Herman R. Schmidt, Jr., credibly testified that on March 17, 2 days after Re-spondent refused to recognize the Union, Kamm called him into his office, Marksbeing present.After advising Schmidt he knew Schmidt had signed a card, Kammstated the Union was illegal.Kamm asked him if he had been at a union meeting,Schmidt replying in the negative and giving an explanation.Kamm said Respond-ent would try to improve working conditions.Kamm asked Schmidt, who was astock clerk, how he would like to be a truckdriver.6In making findings with respect to Kamm's dealings with Johnson, Medrano, Gib-son, and Schmidt, I have considered, of course, the testimony of Kamm, Luedemann,and Marks. I find that in their testimony with respect to these conversations, thelatter three were not candid and no one of them gave a straightforward account ofwhat was said. I do not credit their testimony in these instances where it may dis-agree with that of Johnson, Medrano, Gibson, or Schmidt.The latter four werehonest witnesses.On March 16, Kamm announced to the employees in the unit that instead of beingpaid every 2 weeks as had been the custom, they would be paid every Friday as theemployees wanted.He gave them the option of being paid as they had in the past oraccepting the new proposal.All but two employees accepted the new proposal ofbeing paid every week. I am entirely unimpressed by Respondent's defense thatthis was done to eliminate bookkeeping costs arising out of pay advances, etc.Testi-mony in support of such reason appears to me to be confused and contrived. I findsuch was not the reason for the new benefits. The change in pay periods was designedto influence and interfere with the employees in their free choice of union represen-tation, the employees' choice in this regard having been made plain to Respondenton the preceding day.*The findings in this paragraph are based upon the credited testimony of Medrano.5A salesman.6 Presumably a truckdrlver would be paid more money. AMERICAN SCHOOL SUPPLY COMPANY479On March 18, Respondent with no notice to the Union established an employeesuggestion program wherein an employee could receive financial benefit for a sug-gestion.About a week later, Respondent provided employees with their birthdaysoff with pay, retroactive to the first of the year. I find there is insufficient probativeevidence that the birthday off and the suggestion program were provided by Respond-ent for an improper reason.These programs had been decided upon some monthsprior to the advent of the Union and were initiated according to a nondiscriminatoryplan upon receipt of a favorable auditor's report a short time prior to the announce-ment of the benefits.In April the employees became restive of waiting for the Union to accomplish theirpurposes, and Johnson and Gibson met with Kamm, making a proposal for wageincreases.Johnson credibly testified that Kamm said he couldn't talk to them aslong as they were in the Union "and we'd have to come up to the Labor Boardand withdraw from the union first."As Gibson credibly put it, they would haveto "back out of the Union." I find nothing unlawful in Respondent's refusal tobargain directly with his employees who are represented by the Union, but I am con-vinced Respondent violated Section 8 (a) (5) and (1) of the Act when he implied toemployees that he would bargain with them directly if they would repudiate theUnion they had chosen and more particularly violated Section 8(a)(1) of the Actwhen he told them they should withdraw from the Union. I have considered Kamm'stestimony that he told the employees to take their proposals to the Board because hedid not think he could discuss the matter unless the Union had no further interest init.I have considered his denial that he specifically told the employees to get out ofthe Union.Considering his demeanor, and that of Johnson and Gibson, I do notcredit his testimony in this regard.E. Their discharges1.Ernest TafoyaTafoya began his employment with Respondent in September 1960.He wasterminated by Respondent on March 26, 1965.He has since been rehired.He wasa truckdriver, except that for the last week of his employment he worked in thewarehouse.He had gone to the Union's office on March 9 to find out how he andhis fellow employees could join the Union.He was the union leader in the shop.He and Jones arranged for a union meeting among the union representatives and atleast eight employees.That meeting is the one which occurred on March 11, wheneight employees signed authorization cards.Tafoya brought into the Union thetwo additional authorization cards.Tafoya was the employee who advised theothers that there would be a union meeting. It was common knowledge that Tafoyawas active in organizing for the Union, at least among the employees.Tafoya wasthe employee spokesman in behalf of unionization and told his fellow employeeswhat privileges they could obtain through joining the Union.Fred C. Hatcher,Respondent's foreman of the warehouse, testified that during the years he had beenforeman the employees included him in their conversations but they became quietwhen they discussed union organization.Respondent gave preference in employ-ment to employees who had seniority.Of the four to six truckdrivers, Tafoya rankedsecond in seniority.Hatcher had spoken to all the employees about their asking tojoin the Union by the time Tafoya was discharged.As Hatcher put it, Tafoya was"a good employee." 7Respondent concedes that Tafoya was the employee instrumental in bringing theUnion into this small plant.Respondent urges that there is insufficient evidence thatithad knowledge of such activity when it discharged Tafoya. I find that in the cir-cumstances of this case, including the "small plant," concentrated union activitythrough Tafoya's leadership, Hatcher's general awareness of employees' activities,Respondent's intense interrogations of various employees indicating that it was main-taining an open and anxious ear to all union activities, and the specious nature of thealleged reasons for Tafoya's discharge, Respondent had knowledge of Tafoya's unionleadership activities and discharged him because of them.Respondent has arguedthat it had economic reason for terminating one truckdriver. It properly assertsTafoya was attending an autobody school. I do not credit Hatcher's testimony orits implications that Tafoya announced on various occasions that hesoonwouldquit his employment to obtain better employment in autobody work. Lopez replacedTafoya but simultaneously Medrano was advising Hatcher that Lopez intended to7Hatcher testified that Toby Lopez who took over Tafoya's workwas also a good em-ployee.Lopezhad signed an authorization card.' 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDquit and work for the county and city of Denver. Bearing in mind that Tafoya wasa "good" employee there is no proper explanation from Respondent as to why Kamm,when he discharged Tafoya, told him only that they had started "a package delivery"service.Neither Hatcher nor Kamm asked Tafoya "when" he intended to quit.Although Hatcher had heard rumors that Lopez intended to quit, he never askedhim "when." I do not credit the reasons advanced by Respondent for the termina-tion of Tafoya. I find that with knowledge of Tafoya's leading role in the umonactivities to which it was militantly opposed, Respondent discharged Tafoya becausehe was the leader.That Respondent offered pretextual reasons for this dischargesupports my finding in this regard.2.Francisco SalazarSalazar had been employed by Respondent from 1960 until February 1964, whenhe quit.Early in 1965 he was rehired on a part-time basis. There came a time thathe began using a timecard. I find insufficient credible evidence that he was, in 1965,a full-time employee.He was terminated, according to Salazar, on March 19.8 Thecredible evidence reveals that the services of Salazar were not utilized after March 19,because there was no work available for his ability.He had begun using a timecardonly for the reason that Respondent found this necessary for the maintenance ofproper records.General Counsel contends that discrimination as to Salazar is evi-denced by the fact that an employee named Palamino was hired and retained to dothe work Salazar had done. There is no merit to this contention. Salazar had filledorders only for janitorial supplies.Palamino was hired to fill orders for school sup-plies.Respondent did not, according to credited testimony, consider Salazar ableto fill school orders which were much more complex than janitorial orders. I reject,out of hand, General Counsel's argument that Palamino could not have been morequalified than Salazar because "he only had an eleventh grade education with noprevious stock experience." I am satisfied that an 11th grade education hasqualified persons for positions more demanding than that assigned to Palamino.General Counsel also contends that on the Monday following Salazar's dischargeSalazar observed a new employee doing warehouse work.Credited evidence showsonly that new men were hired for a few days to perform work for a different depart-ment, under different supervision, and on a different pay basis.None of themreplaced Salazar. I find insufficient credible evidence that Respondent discriminatedagainst Salazar.F. ConcludingfindingsGeneral Counsel has established by a preponderance of the substantial evidencethat in violation of Section 8 (a) (1) of the Act Respondent,simultaneously with andafter the Union's demand for recognition and after its refusal to bargain,interro-gated its employees concerning their union activities,threatened them with discon-tinuance of bonuses,threatened a reduction in the work force, changed the employees'payday, promised improved working conditions through employment of a publicrelations counselor and otherwise,promised benefits to employees if they shouldreject the Union,conditioned bargaining with employees absent the Union upon theemployees advising the Board that they rejected the Union, and told employees toadvise the Board that they rejected the Union.General Counsel has established by a preponderance of the substantial evidencethat Respondent violated Section 8 (a) (3) and(1) of the Act by discharging Tafoyaon or aboutApril21.Respondent,by its threats,promises,and unlawful interro-gations made plain its antipathy to union activities.I have found it knew of Tafoya'sleadership in these activities.This good employee with almost 4 years seniority wasnot discharged for the pretextual reasons advanced by Respondent but rather wasselected for discharge because of his union leadership.The pretextual reasonsadvanced by Respondent for Tafoya'sdischarge confirm my finding of unlawfuldischarge.General Counsel has established by a preponderance of the substantial evidencethat since March 15, Respondent has failed and refused to bargain with the Union asthemajority representative of Respondent's employees in an appropriate unit. Ifind no merit to Respondent's claim that it had a good-faith doubt as to the unionmajority status.Respondent on or about March 15 had copies of authorizationcards signed by 10 of 14 employees.Theyunequivocally authorized the Union tobargain for them.Respondent had every opportunity to check the signatures withits records.I have considered the testimony of Kamm,Luedemann,Johnson, and8He was offered reinstatement at least by April 29 and perhaps as early as April 23. AMERICAN SCHOOLSUPPLY COMPANY481Medrano. I find that Johnson and Medrano, at most, told Kamm they could votefreely in an election should one take place. I do not credit testimony implying thatJohnson or Medrano repudiated their cards as evidence of their choice of the Unionas their representative.Simultaneously with and after receipt of the Union's proofof majority and request for bargaining Respondent interrogated, threatened, andpromised benefits to a substantial number of its employees.Respondent thus madeclear while it was refusing to bargain with the Union that it repudiated the principlesof collective bargaining and it simultaneously demonstrated that it was endeavoringto gain time so as to destroy the Union's majority status.Among its many acts ofinterference, restraint, and coercion, I have considered the unlawful discharge ofTafoya.Respondent was in bad faith when it refused and continued to refuse tobargain with the Union.There is insufficient probative evidence to find that Respondent violated the Actby affording benefits for employees' suggestions or by pay for employees' birthdaysas holidays.There is insufficient evidence that these acts of Respondent were condi-tioned upon union activity or the absence thereof.They were occasioned by propereconomic motives.I find insufficient probative evidence that the services of Salazar were discontinuedfor any reason other than lack of work suitable to his abilities on March 19.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities as set forth in section ill, above, occurring in connectionwith the operations of Respondent set forth in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a) (1), (3), and (5) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policy ofthe Act.To remedy the discharge of Tafoya who has been rehired, Respondent will berequired to make him whole for any loss of pay he may have suffered by reason of thediscrimination against him in the manner set forth in F.W. Woolworth Company,90 NLRB 289, with interest computed in the manner described inIsis Plumbing &Heating Co.,138 NLRB 716.It has been found that the Union represented a majority of Respondent's employ-ees inan appropriate unit and requested recognition and bargaining, the same beingunlawfully refused.I shall recommend that Respondent bargain, upon request,with the Union and, if an understanding is reached, embody such understanding ina signedagreement.Respondent's unfair labor practices strike at the heart of rights guaranteed employ-ees by the Act.Unless appropriately restrained, there is reasonable ground to antici-pate that Respondent, in the future, will infringe upon other rights guaranteed toemployees.I shall, therefore, recommend an order requiring Respondent to ceaseand desist from infringing in any manner upon the rights guaranteed employees bySection 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of the Act.2.The Union is a labor organization within the meaning of the Act.3.By discharging Tafoya because of his union activities, Respondent violatedSection 8(a)(3) and (1) of the Act.4.All employees employed by Respondent at its warehouse located in Denver,Colorado, excluding office clerical employees, salesmen, guards, professional employ-ees, and supervisors as defined in the Act, and all other employees represented byother labor organizations constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.5.The Union has been at all times since on or about March 11, and now is, theexclusive bargaining representative of the employees in the above described unitwithin the meaning of Section 9(a) of the Act. 482DECISIONS OF NATIONALLABORRELATIONS BOARD6.Since March15, byrefusing to bargain collectively with the Union as the exclu-sive bargaining representative of the employees in the aforesaid unit,Respondenthas engaged in unfair labor practices within the meaning of Section 8(a) (5) and (1)of the Act.7.By interrogation, threats, and promises addressed to employees,Respondentinterferedwith,restrained,and coerced employees and committed unfair labor prac-tices within the meaning of Section 8 (a) (1) ofthe Act.8.The aforesaid unfairlaborpractices affect commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord herein,and pursuant to Section 10(c) of the National Labor Relations Act,as amended,I recommend that Respondent,its agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating,threatening,or making promises to its employees with respectto their membership in, sympathies for, or other concerted activities on behalf of anylabor organization.(b)Discouraging membership in the Union or any other labor organization, bydischarging or in any other manner discriminating against its employees,except asauthorized by Section 8(a)(3) of the Act.(c)Refusing to bargain collectively,upon request,with the Union as the exclu-sive bargaining representative of its employees in the above-described unit.(d) In any other manner interfering with, restraining,or coercing its employeesin the exercise of their rights to join or assist the Union or any other labor organiza-tion or otherwise engage in activities protected by the Act.2.Take the following affirmative action which I find necessary to effectuate thepolicies of the Act:(a)Make Tafoya whole in the manner set forth in the section of this decisionentitled "The Remedy" for any loss of earnings by reason of Respondent's discrimi-nation against him.(b) Bargain collectively,upon request,with the Union as the exclusive bargain-ing representative of its employees in the above-described unit.(c)Preserve and, upon request,make available to the Board or its agents all rec-ords necessary to determine the amount of backpay due under this RecommendedOrder.(d) Post at its Denver,Colorado,warehouse,copies of the attached noticemarked as"Appendix."9Copies of said notice,to be furnished by the RegionalDirector for Region 27, shall, after being signed by Respondent'sauthorized rep-resentative,be posted by it immediately upon receipt thereof, and be maintainedby it for a period of 60 consecutive days, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken to insure that such notices are not altered,defaced, or covered by any othermaterial.(e)Notify said Regional Director,in writing,within 20 days from the date of thereceipt of this Recommended Order, what steps Respondent has taken to complyherewith. 100 In the event this Recommended Order be adopted by the Board,the words"a Decisionand Order"shall be substituted for the words "the Recommended Order of a Trial Ex-aminer" in the notice.In the further event that the Board'sOrder be enforced by adecree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words,"a Decisionand Order."10In the event that this Recommended Order is adopted by the Board, paragraph 2(e)hereof shall be modified to read: "Notify said Regional Director,in writing,within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, as amended,we hereby notify'our employees that:WE WILL NOT question,threaten,or make promises to our employees in con-nection with their membership in or sympathies for or other activities in behalf INT'L DIE SINKERS' CONFERENCE,LODGE NO. 140483of the International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Local No. 905,or any other union.WE WILL NOTterminate or in any other way discriminate against any of ouremployees because of their activities in International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, Local No.905, or anyother union,or becauseof other protectedconcerted activities.WE WILL NOTrefuse to bargain upon request withthe abovenamed Unionas the exclusive bargaining representative of our employees in the unit describedbelow:The following is the appropriate unitof whichInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemenand HelpersofAmerica, Local No.905, is the representative:All employees we employ atour warehouse located in Denver,Colorado,excluding office clerical employees,salesmen, guards, professional employ-ees, and supervisorsas definedin theNational LaborRelationsAct, andallother employees representedby otherlabor organizations.WE WILL NOT in anymanner interferewithour employees in their exercisingrights to join or assist or to refrain from joining or assisting any union.WE WILL payErnestTafoya forthe wages he lost becauseof hisdischarge.WE WILL bargain collectively,upon requestwithInternational Brotherhoodof Teamsters,Chauffeurs,Warehousemenand Helpersof America, Local No.905, as the bargaining representative of our employees in the above-describedunit.AMERICANSANITARY PRODUCTS CO., D/B/A AMERICANSCHOOL SUPPLYCOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remainposted for60 consecutive days from the date of posting,and must notbe altered,defaced, orcovered by any othermaterial.If employeeshave any questionconcerning this notice or compliance with its pro-visions,theymay communicatedirectly withthe Board'sRegionalOffice,609 Rail-way Exchange Building, 17th&Champa Streets,Denver, Colorado,Telephone No.297-3551.International Die Sinkers'Conference,MilwaukeeLodge No. 140andLadish Co.andAmerican Federation of Technical Engi-neers, Local92,AFL-CIO.'Case No. 30-CD-3.March 8, 1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed on August 17,1965, by Ladish Co., herein called the Employer, alleging a violationof Section 8(b) (4) (ii) (D) by International Die Sinkers' Conference,Milwaukee Lodge No. 140, herein called IDSC. Pursuant to notice, ahearing was held at Milwaukee, Wisconsin, on October 7 and 8 and onOctober 26, 27, and 28, 1965, before Hearing Officer Michael O. Miller,All parties appeared at the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to adduceevidence bearing on the issues.The rulings of the Hearing Officermade at the hearing are free from prejudicial error and are herebyIThe name appears as amended at.the hearing.157 NLRB No. 39.221-374-66-vol. 157-32